Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment
Applicant's arguments filed May 10, 2021, have been fully considered but they are not deemed to be persuasive. 
Applicant's arguments with respect to claims 11 and 30 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the addition to claim 11 of some, but not all, of the limitations of claim 12.

Applicant argues that the steering prioritization valve (PVL) of Frommelt is operated based on the load pressure (LSC), and therefore there is no operator control valve being actuatable only by the operator via an operator control connected to the operator control valve independently of load sensing pressure. The examiner agrees with this; but disagrees that here are no other valves being actuatable only by the operator via an operator control connected to the operator control valve independently of load sensing pressure. Either inherently (as shown by Ikari), or by a teaching of Ikari, claim 11 is rejected over Frommelt.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 30 line 5 “second operator valves” is confusing, since it should be           --operator control valves--, to agree with claim 11 line 5 (and claim 30 line 3).

Claim Rejections - 35 USC § 102
Claim 11 is rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by (with an explanation using Ikari) or, in the alternative, under 35 U.S.C. 103 as obvious over Frommelt (2013 0312401) in view of Ikari. Frommelt discloses a control device comprising a control circuit with a first input port (connected to RVL1) in fluid communication with a variable displacement pump (RP) controllable by a load-sensing pressure (via SVLS1), a second input port (connected to ESC) in fluid communication with a fixed displacement pump (NLP), a load-sensing pressure inlet port connected in fluid communication to a control line (LSC), and a first outlet port (connected to SC) in fluid communication with a hydraulic consumer, being a steering system (SS, paragraph 19); the control circuit providing a fluid volume flow supplied by the variable displacement pump via the first input port to the first outlet port (via DWL, according to a load pressure in LSC) and increasing the fluid volume flow supplied by the variable displacement pump to the first outlet port by the fixed displacement pump (by closing bypass valve PVL, according to a load pressure in LSC) via the second input port.
Frommelt doesn’t specifically state that the fluid volume flow supplied by the variable displacement pump via the first input port to the first outlet port and increasing the fluid volume flow supplied by the variable displacement pump to the first outlet port by the fixed displacement pump via the second input port is upon an operator actuating the control circuit; or that there is an operator control valve being actuatable only by the operator via an operator control connected to the operator control valve independently of load sensing pressure.
Ikari teaches a standard steering system with a control line (marked by Ps2) would have an operator control valve (12) being actuatable only by the operator via an operator control (11) connected to the operator control valve independently of load sensing pressure; and has a load-sensing pressure inlet port (connected to line marked Ps2) connected in fluid communication to a control line, which has a minimal load-sensing pressure (by being connected to tank, when in the center position) until an operator actuates it.


If not, since Frommelt doesn’t show details of the steering system and Ikari does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the steering system of Frommelt with an operator control valve being actuatable only by the operator via an operator control connected to the operator control valve independently of load sensing pressure, wherein when the operator actuaries the operator control valve causes the load pressure to increase opening the valves DWL and PVL, as taught by Ikari, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 

	Conclusion
Claims 12-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745